                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DEMETRIA DELARGE,                                  Case No. 19-cv-05019-SI
                                   8                    Plaintiff,
                                                                                            JUDGMENT
                                   9             v.

                                  10     WALMART INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has granted defendant’s motion for judgment on the pleadings. Judgment is

                                  14   hereby entered in favor of defendant and against plaintiff.

                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17

                                  18   Dated: December 12, 2019                      ______________________________________
                                                                                       SUSAN ILLSTON
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
